Citation Nr: 0843919	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  08-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
4, 2002 for the grant of service connection for pleural 
thickening, plaquing, calcification bilateral lungs, and 
chronic obstructive pulmonary disease.

2.  Whether the rating decision dated March 18, 2004 granting 
service connection for pleural thickening, plaquing, 
calcification bilateral lungs, and chronic obstructive 
pulmonary disease, effective September 4, 2002, is the result 
of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
pleural thickening, plaquing, calcification bilateral lungs 
due to asbestos exposure, effective September 4, 2004.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1983 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
chronic pulmonary disease.

2.  The veteran did not submit another claim of entitlement 
to service connection for a chronic pulmonary disease, either 
formal or informal, until September 4, 2002.

3.  In a March 2004 rating decision, the RO granted service 
connection for pleural thickening, plaquing, calcification 
bilateral lungs due to asbestos exposure, effective September 
4, 2002, the date of receipt of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1983 Board decision denying service 
connection for chronic pulmonary disease is final.  
38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. § 4005 
(1982)); 38 C.F.R. §§ 3.160(d), 19.104 (1983).

2.  The criteria for an effective date prior to September 4, 
2002, for the grant of service connection for pleural 
thickening, plaquing, calcification bilateral lungs, and 
chronic obstructive pulmonary disease have not been met.  
38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2008).  

3.  The RO's March 2004 rating decision that granted service 
connection for pleural thickening, plaquing, calcification 
bilateral lungs due to asbestos exposure and assigned an 
effective date of September 4, 2002, is currently in 
appellate status and, therefore, as there is no final adverse 
RO decision that can be subject to a CUE attack.  Link v. 
West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 
322, 325 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
effective date following the grant of service connection for 
pleural thickening, plaquing, calcification bilateral lungs, 
and chronic obstructive pulmonary disease.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Further, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion 
of VA's duties to notify and assist is necessary.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his pleural thickening, plaquing, calcification 
bilateral lungs, and chronic obstructive pulmonary disease 
because he was diagnosed with bronchiectasis prior to a 
September 1983 Board decision denying service connection and 
since he has suffered from his current condition since 
service.

The basic facts are not in dispute.  The veteran was denied 
service connection for chronic pulmonary disease in a Board 
decision dated in September 1983.  Subsequently, the veteran 
did not file a claim for entitlement to service connection 
for chronic pulmonary disease including pleural thickening, 
plaquing, calcification bilateral lungs, and chronic 
obstructive pulmonary disease until September 4, 2002.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  The effective date for the grant of service 
connection where new and material evidence is received after 
final disallowance will be the date of receipt of new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court, or some other exceptional circumstance such as 
the decision was CUE.  See 38 U.S.C.A. §§ 5109A, 7103(a); 38 
C.F.R. §§ 3.104, 3.105(a), 20.1100(a), 20.1103, 20.1104.  As 
the Court did not come into existence until 1988, there was 
no appeal beyond the Board when the Board issued its 
September 1983 decision.

Here, in a separate but simultaneously issued decision, the 
Board denied the veteran claim that the September 1983 
decision was the result of clear and unmistakable error.  As 
such, the Board's September 1983 decision remains final.  In 
addition, the Board notes that the rating actions prior to 
the September 1983 Board decision are subsumed in that Board 
decision.  38 U.S.C.A. § 7104(b) and 38 C.F.R. § 20.1104; see 
also Chisem v. Gober, 10 Vet. App. 526 (1997); Donovan v. 
Gober, 10 Vet. App. 404 (1997) (in which the Court approved 
of the doctrine of delayed subsuming set forth in VAOGCPREC 
14-95, 60 FR 43187 (1995)); see also Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998) (upholding the validity of 
VAOGCPREC 14-95).  As such the effective date of the 
veteran's service connected chronic pulmonary disease may not 
be any earlier than the date of receipt of the subsequent 
application to reopen.

The RO granted service connection effective the date the 
veteran's application to reopen a claim of entitlement to 
service connection for chronic pulmonary disease was filed 
with VA.  An effective date of an award of service connection 
is not based on the earliest medical evidence showing a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Because the veteran did not file a formal or informal 
application to reopen his claim for service connection prior 
to September 4, 2002, VA is precluded, as a matter of law, 
from granting an effective date prior to September 4, 2002, 
for service connection for pleural thickening, plaquing, 
calcification bilateral lungs, and chronic obstructive 
pulmonary disease.

In regard to the veteran's claim that the RO assignment of an 
effective date of September 4, 2002, for service connection 
for the veteran's pleural thickening, plaquing, calcification 
bilateral lungs, and chronic obstructive pulmonary disease 
was clearly and unmistakably erroneous, the Board notes that 
because this issue is currently in appellate status there is 
no final adverse RO decision that can be subject to a CUE 
attack; thus, as a matter of law, he cannot assert a claim of 
CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  Accordingly, the 
veteran's claim of CUE in the RO's March 2004 decision is 
dismissed.


ORDER

Entitlement to an effective date prior to September 4, 2002, 
for service connection for pleural thickening, plaquing, 
calcification bilateral lungs, and chronic obstructive 
pulmonary disease, is denied.

The veteran's claim of whether the rating decision dated 
March 18, 2004 granting service connection for pleural 
thickening, plaquing, calcification bilateral lungs, and 
chronic obstructive pulmonary disease, effective September 4, 
2002, is the result of clear and unmistakable error, is 
dismissed as a matter of law.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


